Name: Commission Regulation (EC) No 2236/2000 of 9 October 2000 fixing the estimated production of olive oil and the unit amount of the production aid that may be paid in advance for the 1999/2000 marketing year
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production;  economic policy;  economic geography;  plant product
 Date Published: nan

 Avis juridique important|32000R2236Commission Regulation (EC) No 2236/2000 of 9 October 2000 fixing the estimated production of olive oil and the unit amount of the production aid that may be paid in advance for the 1999/2000 marketing year Official Journal L 256 , 10/10/2000 P. 0016 - 0017Commission Regulation (EC) No 2236/2000of 9 October 2000fixing the estimated production of olive oil and the unit amount of the production aid that may be paid in advance for the 1999/2000 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 2702/1999(2),Having regard to Council Regulation (EEC) No 2261/84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organisations(3), as last amended by Regulation (EC) No 1639/98(4), and in particular Article 17a(1) thereof,Whereas:(1) Article 5 of Regulation No 136/66/EEC provides that the unit production aid must be reduced in each Member State where actual production exceeds the guaranteed national quantity referred to in paragraph 3 of that Article. In assessing the extent of the overrun in Spain, Greece, Portugal and France, account should be taken of the estimates for the production of table olives processed into olive oil, expressed as olive-oil equivalent using the relevant coefficients referred to in Commission Decisions 98/605/EC(5), 98/619/EC(6), 98/620/EC(7) and 1999/715/EC(8).(2) Article 17a of Regulation (EEC) No 2261/84 provides that in order to determine the unit amount of the production aid for olive oil that can be paid in advance, the estimated production for the marketing year concerned should be determined. That amount must be fixed at a level that avoids any risk of unwarranted payment to olive growers. The amount also applies to table olives, expressed as olive-oil equivalent.(3) In order to establish the estimated production, Member States must forward to the Commission data for the olive oil and, where appropriate, table olive production estimates for each marketing year. The Commission may use other sources of information. On the basis of that data, the estimated production of olive oil and table olives, expressed as olive-oil equivalent, should be fixed for each Member State at the levels indicated below.(4) In determining the amount of the advance, account must be taken of the amount withheld for measures to improve the quality of olive oil provided for in Council Regulation (EC) No 1414/97(9).(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 11. For the 1999/2000 marketing year, the estimated production of olive oil is:- 704526 tonnes for Spain,- 2675 tonnes for France,- 430000 tonnes for Greece,- 700000 tonnes for Italy,- 46278 tonnes for Portugal.2. For the 1999/2000 marketing year, the estimated production of table olives, expressed as olive-oil equivalent, is:- 49974 tonnes for Spain, using a coefficient of equivalence of 11,5 %,- 11000 tonnes for Greece, using a coefficient of equivalence of 13 %,- 713 tonnes for Portugal, using a coefficient of equivalence of 11,5 %,- 77 tonnes for France, using a coefficient of equivalence of 13 %.3. For the 1999/2000 marketing year, the advance referred to in Article 17a(1) of Regulation (EEC) No 2261/84 shall be:- EUR 117,36 per 100 kilograms for Spain,- EUR 117,36 per 100 kilograms for France,- EUR 103,38 per 100 kilograms for Greece,- EUR 84,98 per 100 kilograms for Italy,- EUR 117,36 per 100 kilograms for Portugal.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 October 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 327, 21.12.1999, p. 7.(3) OJ L 208, 3.8.1984, p. 3.(4) OJ L 210, 28.7.1998, p. 38.(5) OJ L 289, 28.10.1998, p. 39.(6) OJ L 295, 4.11.1998, p. 50.(7) OJ L 295, 4.11.1998, p. 54.(8) OJ L 283, 6.11.1999, p. 16.(9) OJ L 196, 24.7.1997, p. 4.